DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiyama et al. (US PG Pub. 2021/0162705) , further in view of Morita et al. (JP2013-230618 (as provided by Applicant) (machine translation provided)).
Regarding Claim 1: ISHIYAMA ET AL.  discloses a method for manufacturing a vehicle interior component including a skin on a surface thereof (abstract and [0002]), the method comprising: a first step of performing hot press by a forming die, with a base member (cushion layer 16), a skin (urethane resin skin, 15), the base member being made of a thermosetting resin (the cushion layer is made of a polyurethane foam [0103], the foam described is thermoset by chemistry), the skin being positioned on a surface side of the base member and having a cushioning property ([0072], urethane resin skin having excellent elasticity and thus cushioning property). While ISHIYAMA ET AL.  does not disclose a protection member being layered over each other the protection member being positioned on a surface side of the skin; and a second step of peeling the protection member from a surface of the skin, Morita et al.  Morita et al. discloses that it is common to use a mold release sheet in compression molding (abstract). Given those teachings, a person having ordinary skill in the art at the time of invention would have found it obvious to modify the teachings of ISHIYAMA ET AL.  to include a mold release sheet as described by Morita et al. Morita et al.
Regarding Claim 2 and 3: ISHIYAMA ET AL.  and Morita et al.  disclose the invention as described above in the rejection of claim 1. ISHIYAMA ET AL.  further discloses wherein the skin is made of a material including a napped surface ([0005], base is napped, which would in part a napped surface to the skin). As described above, While ISHIYAMA ET AL. does not disclose a protection member being layered over each other the protection member being positioned on a surface side of the skin; and a second step of peeling the protection member from a surface of the skin, Morita et al. Morita et al.  discloses that it is common to use a mold release sheet in compression molding (abstract). Given those teachings, a person having ordinary skill in the art at the time of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744